DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0056] appears to be missing a period at the end of the paragraph.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astrom et al. (US 2017/0333720 A1, hereinafter Astrom’720).
Regarding claim 1, Astrom’720 discloses an implantable pulse generator (IPG) for providing neurostimulation therapy (e.g. Figs. 1, 3, 5; paragraphs [0030], [0039]), comprising: therapeutic stimulation circuitry for controlling generation and delivery of electrical pulses to a patient (e.g. Fig. 5; Fig. 11 stimulation circuit; paragraphs [0023], [0059], [0067], [0076]) using one or more electrodes of a stimulation lead (ibid; abstract; Fig. 3 - electrodes 28 on lead 22; Fig. 5 - electrodes 66-72 on lead 60); measurement circuitry for determining characteristics of one or more electrodes selected for delivery of electrical pulses (e.g. paragraphs [0023], [0067], [0076], [0077]; measurement module 111, sensing module 106); a processor for controlling the IPG according to executable code (e.g. paragraphs [0058], [0060]; processor 102); and memory for storing data and executable code (e.g. memory 114); wherein the executable code comprises instructions for causing the processor to (1) determine a plurality of voltage measurements for one or more selected electrodes during delivery of a respective pulse of neurostimulation therapy applied to the patient (e.g. paragraphs [0027], [0078]), [0123]), and (2) calculate values for an impedance model of the one or more selected electrodes using the determined plurality of voltage measurements (e.g. paragraphs [0023], [0027], [0046], [0047], [0078]).
Regarding claim 11, Astrom’720 discloses, mutatis mutandis, a method of controlling a neurostimulation therapy using an IPG comprising implementation of the instructions above (ibid.).
Regarding claims 2 and 12, Astrom’720 discloses adjusting a medical therapy for the patient based upon the values for the impedance model for the one or more selected electrodes (e.g. paragraphs [0077], [0128]).
Regarding claims 16-18, Astrom’720 discloses wherein the impedance model comprises a capacitance associated with an electrode/tissue interface and a resistance associated with the tissue between electrodes (e.g. paragraphs [0027], [0045], [0046], [0076], [0077], [0122], [0126], [0127]). Further, the relationships stated in claims 17 and 18, e.g. wherein the capacitance corresponds to a rate of change of voltage and the resistance corresponding to voltage measurements captured at the beginning of the waveform appear to be merely definitional recitations which express the mathematical relationship of capacitance to voltage, and thus do not further limit the claim beyond that which is already cited above. Nonetheless, Astrom’720 discloses wherein the resistance corresponds to measurements captured at the beginning of a therapy waveform (e.g. paragraph [0123]). 
Regarding claim 19, Astrom’720 discloses wherein the impedance model further comprises a Faradaic resistance associated with the electrode-tissue interface (e.g. paragraphs [0023], [0046], [0077], [0128]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Astrom’720.
Regarding claims 3 and 13, Astrom’720 discloses the invention substantially as claimed including saving a first set of values for the impedance model and a second set of values for the impedance models for the one or more selected electrodes in order to compare the values to determine changes or trends over time (e.g. paragraphs [0027], [0045], [0046], [0077]), but does not expressly disclose wherein the comparison is performed by identifying a difference between the first set of values and the second set of values. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Astrom’720, with determination of a difference between the saved values since it was ubiquitously well-known in the art at the time of invention that a mathematical difference is one of the most basic and common means of comparison between two data values in establishing a relationship therebetween for determining e.g. deviation from an expected value or a trend over time in the use of optimizing stimulation parameters. 
Regarding claims 4 and 14, Astrom’720 as so modified discloses wherein the tracked changes in impedance correspond to a change in status for the one or more selected electrodes (e.g. paragraphs [0046], [0077], [0105]).
Claims 5-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Astrom’720 in view of Ranu et al. (US 2015/0005846 A1, hereinafter Ranu’846).
Regarding claims 5 and 15, Astrom’720 discloses the invention substantially as claimed including wherein the tracked impedance changes can relate information regarding a change in lead/electrode status such as encapsulation, but does not expressly disclose wherein the difference in impedance corresponds to a change in the health of the patient. In the same field of endeavor, Ranu’846 teaches that it is known to use changes in lead measured lead impedance as an indicator for changes to e.g. tissue encapsulation and lead migration similar to Astrom’720 (e.g. paragraphs [0013], [0045]), and further that such changes in impedance can be indicative of changes to patient health as well such as postural changes and activity (e.g. paragraphs [0015], [0018], [0045], [0057], [0058]) in order to perform system corrections such as programing electrodes with new stimulation parameters to improve efficacy of the therapy (ibid.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Astrom’720, with use of the impedance change/difference data as corresponding to a change in patient health as well as change in electrode/lead status as taught by Ranu’846, since such a modification would provide the predictable results of allowing for more accurate optimization of the delivered therapy.
Regarding claims 6-8, Astrom’720 as modified discloses wherein the impedance model comprises a capacitance associated with an electrode/tissue interface and a resistance associated with the tissue between electrodes (e.g. paragraphs [0027], [0045], [0046], [0076], [0077], [0122], [0126], [0127]). Further, the relationships stated in claims 7 and 8, e.g. wherein the capacitance corresponds to a rate of change of voltage and the resistance corresponding to voltage measurements captured at the beginning of the waveform appear to be merely definitional recitations which express the mathematical relationship of capacitance to voltage, and thus do not further limit the claim beyond that which is already cited above. Nonetheless, Astrom’720 discloses wherein the resistance corresponds to measurements captured at the beginning of a therapy waveform (e.g. paragraph [0123]). 
Regarding claim 9, Astrom’720 as modified discloses wherein the impedance model further comprises a Faradaic resistance associated with the electrode-tissue interface (e.g. paragraphs [0023], [0046], [0077], [0128]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Astrom’720 in view of Erickson et al. (US 2009/0048643 A1, hereinafter Erickson’643).
Regarding claims 10 and 20, Astrom’720 discloses the measurement circuitry comprising a multiplexer coupled to a plurality of electrodes (e.g. paragraphs [0058], [0080]). Astrom’720 further discloses that the multiplexer selectively couples the electrodes both to deliver stimulation and to selectively sense the resultant brain signals in addition to measuring the voltage across the electrodes for calculation of the Z-
Astrom’720 does not expressly disclose a differential analog-to-digital converter coupled to the filter for generating a digital output corresponding to the voltage measurements. However, as before Astrom’720 does disclose that the processor 102 which receives and processes the sensed voltage signals is a DSP, and thus being digital in nature necessarily requires input of a digital rather than analog signal. In the same problem-solving area, Erickson’643 teaches that it is known to use an ADC when making voltage measurements being provided to a multiplexer in order to provide the appropriate (digital) control signals (e.g. paragraphs [0042], [0129]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Astrom’720, with use an ADC as taught by Erickson’643, since such a modification would provide the predictable results of providing the correct control signals to the digital multiplexer for further processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

22 February 2021